Citation Nr: 1622788	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  10-18 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a neck and/or head disorder(s) claimed as due to VA medical treatment in June 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel





INTRODUCTION

The Veteran had active military service from October 1963 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

The Board remanded this matter in November 2013 for additional development, which has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1. The Veteran does not have an additional disability of the neck or head as a result of VA chiropractic treatment provided in June 2007.

2. The Veteran's neck disorder in existence at the time of the June 2007 chiropractic treatment was not permanently worsened as a result of VA treatment.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for a neck and/or head disorder claimed as due to VA treatment in June 2007 have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in August 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of the evidence required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist has also been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran was provided an opportunity to set forth his contentions during a hearing before the Board; however, he withdrew his request for a hearing in August 2010.  Pursuant to the November 2013 Board remand, the RO obtained updated VA treatment records, records from the Social Security Administration, and identified private treatment records.  Also pursuant to the Board remand, the Veteran was afforded a VA medical examination in December 2013.  The examiner reviewed the claims file, examined the Veteran, and considered the Veteran's lay statements.  She provided an etiology opinion supported by rationale.  Thus, the examination report is adequate for rating purposes.

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Analysis

The Veteran contends that VA medical personnel caused him to develop a neck and head disorder as a result of chiropractic treatment provided in June 2007.  See March 2008 VA Form 21-4138.  See also VA Form 21-4138, dated September 2008.  He states that one week after treatment he was unable to move his head more than 10 degrees to the left or right, or 20 degrees up and down before experiencing an "electric pain" in his cervical spine and neck region.  Id.  He reports that treatment was provided improperly by a student, that he was not warned that a student would be working on him, and that he was not warned of potential negative outcomes of treatment.  See Correspondence, February 2014.  He indicates that no follow-up examinations were done, that his medical history was not considered, and that a full chiropractic treatment plan was not divulged.  Id.

Under 38 U.S.C.A. § 1151, compensation benefits are available in certain instances for disability which is the result of VA treatment, as follows:

Compensation under this chapter shall be awarded for a qualifying additional disability in the same manner as if such additional disability were service-connected.  For purposes of this section, a disability is a qualifying additional disability if the disability was not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability was:

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of treatment upon which the claim is based to the veteran's condition after such treatment has stopped.  VA considers each body part involved or system separately.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that VA treatment resulted in the veteran's additional disability.  Merely showing a veteran received treatment and that the veteran has an additional disability does not establish causation.  38 C.F.R. § 3.361(c)(1).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing treatment proximately caused an additional disability, the veteran must show that the treatment caused the additional disability, and VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or VA furnished the treatment without informed consent.  38 C.F.R. § 3.361(d)(1)(ii).  Consent may be express (given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b).  Id.

Prior to the Veteran's treatment in June 2007, he reported complaints of neck pain with radiation to the upper extremities in October and November 2003.  September 2004 VA treatment records show fusion of the spinous processes at C2-3 with minimal degenerative discogenic changes.

VA treatment records dated April 2005 show complaints of right arm radicular pain with accompanying neck pain.  May 2006 records show a history of right neck and radicular upper extremity pain.  His right median neuropathy was noted as being better.  Another treatment record shows numbness and tingling of the right arm at the C5-6 distribution.  He had occasional neck pain that radiated to his shoulders.

A May 2007 VA X-ray report shows the Veteran had progressive degenerative bony changes.  On June 6, 2007, he had a consultation with the VA chiropractic clinic.  He reported chronic right sided neck pain of gradual onset with numbness into the right arm and hand.  The chiropractor and a student reviewed the Veteran's medical history and outlined a treatment plan.  They notified the Veteran of potential adverse effects and benefits associated with chiropractic manipulative treatment.  The Veteran indicated his understanding and consented to treatment.  He was treated that day and on June 11, 2007.  Two days later the Veteran reported a 50 percent improvement, with decreased pain and increased flexibility.  He was satisfied with the outcome and requested to have no further follow up treatment.

A November 2007 primary care clinic note indicates that the Veteran had neck pain to the scapula and right arm.  The Veteran indicated that the chiropractor helped but then the pain worsened.  A November 2007 VA physical therapy outpatient consult note shows the Veteran reported having right sided neck pain that had worsened over the summer.  He was unable to turn his head.  January and February 2008 VA physical therapy outpatient notes show continued complaints of cervical spine pain. 

A private X-ray report, dated September 2009, shows several cervical spine-related disorders, to include degenerative osteoarthritis and intervertebral disc space narrowing.

In a September 2009 letter, Dr. E.C., a private Atlas Orthogonalist (licensed Doctor of Chiropractic), indicated that he first consulted with the Veteran earlier in the month.  At that time, the Veteran reported hearing a "popping" sound in his neck during the June 2007 VA outpatient treatments.  The Veteran reported that an assistant of the VA treatment provider used an incorrect manipulation technique.  Dr. E.C. observed that the Veteran had severe degenerative osteoarthritis.  He had chronic pain in his neck with pain radiating to the upper extremities due to injury.  Dr. E.C. did not indicate that the Veteran's degenerative osteoarthritis was due to VA treatment, that the degenerative osteoarthritis was permanently worsened due to VA treatment, or otherwise indicate an independent opinion addressing whether the Veteran sustained an additional disability due to VA treatment.  Moreover, Dr. E.C. did not indicate whether he had access to the Veteran's medical records for review.  Thus, the letter has little probative value.

The Veteran was provided a VA examination in December 2013.  The examiner noted diagnoses of degenerative arthritis of the spine and intervertebral disc syndrome.  The examiner summarized the Veteran's treatment history since 2003.  She opined that based on the available evidence, it is less likely as not that the Veteran sustained additional disability as a result of VA care.  At the time of presentation to VA in 2003, the Veteran was already complaining of neck pain with radiation to the right arm with numbness and tingling.  He had cervical degenerative arthritis and disc disease on imaging studies.  Treatment records show progression of symptoms over time with stable neck and neurologic exams with imaging studies showing only progression of known underlying degenerative disease.  Regarding chiropractic care rendered in June 2007, the examiner observed that the initial notes following treatment state that the Veteran had significant improvement in both pain and flexibility.  It was not until November 2007, five months after treatment, that he was seen for complaint of increased symptoms, which he related to chiropractic treatment.  Furthermore, neurologic examinations performed following the June 2007 chiropractic visits continue to show no cervical tenderness and normal neurologic function.  A CT scan performed in 2008 revealed progression of known degenerative disease but did not reveal any new injury such as nerve root impingement, disc herniation, or bony fracture.  The examiner found no objective change in his exam or imaging following chiropractic visits.  Therefore, the examiner opined that it is less likely as not that the Veteran sustained additional disability secondary to VA medical treatment, including chiropractic care, and more likely than not that his symptoms represent expected progression of underlying disease.

The Board has considered all of the evidence, including the Veteran's lay statements, but finds he is not entitled to benefits under 38 U.S.C.A. § 1151 due to VA treatment provided in June 2007.  Simply, the first element has not been met.  The evidence does not show that the Veteran has an additional disability as a result of VA treatment or that June 2007 VA treatment permanently worsened a disability that pre-existed treatment.  Prior to treatment in June 2007, the Veteran had degenerative changes of the cervical spine with neck pain and pain and numbness radiating to the upper extremities.  No additional disability of the neck, head or upper extremities was noted in treatment records dated subsequent to chiropractic treatment in June 2007.  Further, the VA examiner specifically stated that she could not find objective change in his exam or imaging following the chiropractic visits.

The Veteran argues that his underlying neck disability worsened due to treatment; however, the evidence does not show that VA treatment caused his symptoms to worsen beyond the normal progression of the underlying disease.  Regarding lay statements, in terms of competency, lay evidence has been found competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a veteran is not competent to provide evidence regarding more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  The Veteran has not been shown to have the requisite medical knowledge or expertise.  In this case, while the Veteran is competent to report symptoms such as pain and the onset of the pain, he is not competent to report that his underlying neck disability, to include radiating pain, was permanently worsened as a result of chiropractic treatment in June 2007.  In June 2007, his underlying disabilities included degenerative arthritis and intervertebral disc syndrome.  Medical expertise, to include diagnostic testing, is required to determine whether permanent worsening of these disabilities occurred due to VA treatment as neither disability is visible to the naked eye.  Here, the VA examiner specifically stated that she could not find objective change in his exam or imaging following the chiropractic visits.  

Even assuming that the Veteran's underlying cervical spine condition was aggravated or permanently worsened due to VA chiropractic treatment, there is no evidence that the proximate cause of the disability was due to carelessness, negligence, lack of proper skill, error in judgement, or similar instance of fault on the part of VA in furnishing care.  Here, the VA chiropractor and a chiropractic student provided care.  The Veteran claims that the assistant, a student, performed adjustments on his neck and that the adjustments were done incorrectly, resulting in additional disability.  However, the Veteran is a layperson and is not competent to provide a credible opinion addressing the standard of care provided.  The Veteran has not been shown to have requisite knowledge or expertise to render such an opinion.  Here, the evidence does not show that improper technique was used or that VA failed to exercise the degree of care expected of a reasonable provider.  Regardless, as discussed above, there is no competent and credible evidence that the Veteran sustained an additional disability, to include aggravation of a disability, due to VA care; therefore, fault is not an issue.

The Veteran also argues that he was not informed that a student would be working on him, not informed of negative outcomes of treatment, and not provided a chiropractic treatment plan.  In essence, he claims that he did not give informed consent.  Further, he indicated that his medical history was not considered and that follow-up examinations were not performed.  See Correspondence, February 2014.  As discussed above, the Veteran had a consultation with the VA chiropractor and the chiropractic student on June 6, 2007.  At that time, the providers reviewed the Veteran's medical history, noted his complaints of pain, and discussed a treatment plan with him.  They reviewed with him the potential benefits and adverse effects of chiropractic manipulative treatment.  The Veteran indicated his understanding and consented to treatment.  The plan at that time was for him to be treated twice a week for a trial of four to six visits.  Treatment was provided at that time and on June 11, 2007.  On June 13, 2007, the Veteran reported improvement and requested no further follow-ups.  Thus, contrary to his assertions, treatment records show he met with both providers; the providers reviewed and considered his medical history and current complaints; the providers outlined a chiropractic treatment plan and informed him of the possible outcomes of treatment; and the providers offered follow-up treatments.  The Veteran gave informed consent and after two treatments, chose to stop follow-up treatment due to improvement of symptoms.  As such, his current arguments are contrary to his statements documented at the time of treatment and are without merit.

Based on the foregoing, the Board finds that the medical evidence is more probative as to whether the Veteran sustained a head or neck disorder as a result of VA chiropractic care in June 2007.  Here, the VA examiner reviewed the claims file and examined the Veteran but found no additional disability or a worsening of any pre-existing disability due to VA care in June 2007.  Accordingly, without an additional disability due to VA treatment, the claim for compensation pursuant to 38 U.S.C.A. § 1151 must be denied.

As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for a head or neck injury claimed as the result VA chiropractic treatment is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


